Title: To George Washington from John Parke Custis, 12 December 1779
From: Custis, John Parke
To: Washington, George


        
          Hond Sir
          Abingdon [Fairfax County, Va.] Decr 12th 1779
        
        Before my Departure for the Assembly I wrote You a very long Letter, upon a Peice of Business; I am very Anscious to have settled to our mutual Satisfaction; I have not as Yet had the Pleasure of receiveing Your Answer, tho I beleive the Delay has been occasioned by my sudden return from Wmsburg as I understand from the Postmaster in Alexandria that He had sent on a Letter from You, directed to Me. I shall cheerfully acquiesce in your Determinations, whenever I shall, receive your Letter.
        I am sorry that it is not in my Power, to attend my Mother on a Visit to You, tho I most sincerely and ardently wish to do It. and beg Leave to assure You, that Nothing but the great Load of Family Business, which demands my utmost Attention, could detain Me. I have been ever since I settled here, struggling with every Inconvenience that a Person can meet with, in coming to a Plantation in every respect out of Order, and in Want of every necessary House—and have found by experience already, that the Master’s Eye is necessary in most Things—I undertook a very arduous Task, when I attempted to drain the Pecoson I mentioned to you some time in the Summer. but have now the Satisfaction to acquaint You, that I have not above a fort nights work to complete the Task, the Ditch and Bank are carried

entirely round, and I have only three smal Inlets to dam out. It has cost Me a good Deal of Labour and Expence, but promises soon to repay Me. I flatter My self with having in a few Years, one of the Best Meadows in the State, as I find by some Experiments I have made this Summer, with the Mud, that there cannot be a more agreable Soil for Timothy than it is—I am induced from the fair Prospect of my Pecoson becoming Meadow, to recommend to You, the Draining your Pecoson at Sheridan’s Point, I think the task easy and for the Size will be as valuable as Land can be. it will be very advantageous to your Estate in the Neck, and will add much to the Prospect from the House, it is at present, I think and ugly Object, but may be made to have a very pritty Effect. I have taken the Liberty to mention this to you, at this time, because one of my Ditchers will leave Me in a short time, for want of Work, and if You have any Idea of beginning such Work at this time, He is capable of undertaking it. and by putting two or more Hands with Him, may complete It in the course of next Summer: I put four Negroes with them this Fall, and they are now very good Hands—should you incline to employ this Person; I will send him down to Mr Washington, when his time is up with Me, which will be about Christmas.
        You will no Doubt expect, that I should give You some Account of our public Affairs, especially as I have just left the Assembly; I do most sincerely wish it was in my Power to say, that the Assembly had done any thing that tended to the general Welfare, but I do assure You, that when I left the assembly, altho they had been sitting eight Weeks, they had never taken up those great Points, for which alone they ought to have met; but had employed their whole time, in mere local Matters, the only one of which, I think worth your knowledge, is an Act to incorporate the Town of Alexandria. A Committee of ways and Means had been appointed, but no report had been received from them. I have the Pleasure to inform You that a Majority of the Comittee appeared determined, if possible to appreciate our Currency, to stop farther Emissions and to Lessen the Expences of Government, which really are enormous. The Members of the Committee are Colo. Mason, Mr Henry from the eastern Shore, Colo. Mumford Genl Nelson Mr Braxton Mr Johnston, and Major Taylor formerly of the Congress regt. Our Taxes will be as high as We can possibly bear. I can’t at present say how they will be

laid, as Nothing was determined on when I came away. as soon as I can learn the Mode, I will with Pleasure inform You of It.
        As the first of January is fast approaching, the Period when I am to make the Payment, in Leiu of my Mothers Dower, I should be glad to know what difference I am to make in Continental Money; having no Dealings in Exchange, I cannot say precisely what is the Difference, by report it is twenty or thirty for one. by my Agreement I am to pay the Difference whatever it is. should I pay so great a Difference, together with the Taxes, I shall not have a Shilling left of my whole Income. I was oblidged to pay for that large Marsh, which does not bring Me in any thing, at the rate of £16 Pr Acre. on account of the Marsh the whole Tract was rated at that Price—at the time of Agreement, neither of Us thought that the Depreciation, or Taxation would be so great. at this Time, the Latter is so excessive, that few will be able to pay It, without injuring their Principle. I shall esteem Myself fortunate if I escape—I shall wish to know Your Determination on this Head as early as You conveniently can.
        Nelly and the Children are in tolerable Health She joins Me in tendering our affectionate regards, and wishing every Happiness to You, and am Hond Sir with sincere regard Yr most Affecte
        
          J. P. Custis
        
      